
	
		II
		109th CONGRESS
		2d Session
		S. 3528
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 15, 2006
			Mrs. Clinton (for
			 herself and Mr. Dayton) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide higher education assistance for
		  nontraditional students, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited
			 as the Nontraditional Student Success Act.
			(b)Table of
			 ContentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—FINANCIAL
				PROVISIONS
					Sec. 101. Federal Pell
				Grants.
					Sec. 102. Income protection
				allowance revised tables.
					Sec. 103. Exclusion of the
				earned income tax credit (EITC) from financial aid determinations.
					Sec. 104. Nontraditional
				Students Demonstration Program.
					TITLE II—SUPPORT
				SERVICES
					Sec. 201. Strengthening
				institutions.
					Sec. 202. Grants to increase
				completion by improving remedial education.
					Sec. 203. Federal Trio
				Programs.
					Sec. 204. Student support
				services.
					Sec. 205. Educational
				opportunity centers.
					Sec. 206. Early intervention
				and college awareness program.
					Sec. 207. GEAR UP cohort
				requirement.
					Sec. 208. Early
				intervention.
					Sec. 209. Authorization of
				appropriations.
					Sec. 210. Child Care Access
				Means Parents in School program.
					Sec. 211. Increased awareness
				of financial aid availability.
					Sec. 212. Hispanic-serving
				institutions.
					Sec. 213. Fund for the
				improvement of postsecondary education.
					Sec. 214. Amendments to special
				programs for students whose families are engaged in migrant and seasonal
				farmwork.
					TITLE III—LIFETIME LEARNING
				CREDIT
					Sec. 301. Improvement of
				lifetime learning credit.
					Sec. 302. Refundability of
				lifetime learning credit.
					Sec. 303. Advance payment of
				lifetime learning credit.
				
			IFINANCIAL PROVISIONS
			101.Federal Pell
			 Grants
				(a)Authorization
			 and Appropriation of Funds for Federal Pell GrantsThere
			 are authorized to be appropriated and there are appropriated, out of any money
			 in the Treasury not otherwise appropriated for the fiscal year ending September
			 30, 2006, for carrying out subpart 1 of part A of title IV of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1070a), $14,515,000,000.
				(b)Authorization
			 Amount and Maximum Federal Pell GrantSection 401(b) of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1070a(b)) is amended—
					(1)in paragraph (2)(A), by striking clauses
			 (i) through (v) and inserting the following:
						
							(i)$8,600 for academic year 2006–2007;
							(ii)$9,600 for academic year 2007–2008;
							(iii)$10,600 for academic year 2008–2009;
							(iv)$11,600 for academic year 2009–2010;
				and
							(v)$12,600 for academic year
				2010–2011,
							;
				and
					(2)in paragraph (3)—
						(A)in subparagraph (A), by striking
			 appropriation Act and inserting appropriation Act or
			 subparagraph (C); and
						(B)by adding at the end the following:
							
								(C)The maximum Federal Pell Grant for which a
				student shall be eligible during academic year 2006–2007 shall be $4,500, less
				an amount equal to the amount determined to be the expected family contribution
				with respect to the student for that
				year.
								.
						(c)Students With
			 Low Family IncomesSection
			 401(b)(2) of the Higher Education Act of
			 1965 (20 U.S.C. 1070a(b)(2)) is amended further by adding at the end
			 the following:
					
						(C)In the case of a student with a negative
				expected family contribution equal to or less than ^$750, a positive amount
				corresponding to the negative expected family contribution amount shall be
				added to the maximum basic grant for which the student is qualified, except
				that in no case shall the amount of the basic grant exceed the amount permitted
				under paragraph
				(4).
						.
				(d)Two Pell Grants
			 in a Single Award YearSection 401(b)(6)(A) of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1070a(b)(6)(A)) is amended to read as follows:
					
						(6)(A)The Secretary shall allow a student to
				receive 2 Federal Pell grants during a single award year, if—
								(i)the student is enrolled full-time in a
				certificate or degree program of study at an eligible institution; and
								(ii)the student completes course work toward
				completion of a certificate or an associate or baccalaureate degree that
				exceeds the requirements for a full academic year as defined by the
				institution.
								.
				102.Income protection
			 allowance revised tablesSection 478(b) of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1087rr(b)) is amended to read as follows:
				
					(b)Income
				Protection Allowance
						(1)Revised
				tablesFor each academic year
				after academic year 1993–1994, the Secretary shall publish in the Federal
				Register a revised table of income protection allowances for the purpose of
				sections 475(c)(4) and 477(b)(4). The revised table for section 475(c)(4) shall
				be developed by increasing each of the dollar amounts contained in the table in
				such section by a percentage equal to the estimated percentage increase in the
				Consumer Price Index (as determined by the Secretary) between December 1992 and
				the December next preceding the beginning of such academic year. The revised
				table for section 477(b)(4) shall be developed by using a 3-year average of the
				median expenses for a family of 4 based on the Consumer Expenditure Survey
				data, adjusted for current dollars, calculated for the lower living level. The
				results for both tables shall be rounded to the nearest $10.
						(2)Revised
				amountsFor each academic
				year after academic year 2006–2007, the Secretary shall publish in the Federal
				Register a revised income protection allowance for the purpose of section
				476(b)(1)(A)(iv)(I). Such revised allowance shall be developed by increasing
				the dollar amount contained in such section by a percentage equal to the
				estimated percentage increase in the Consumer Expenditure Survey (as determined
				by the Secretary) between December 2005 and the December next preceding the
				beginning of such academic year, and rounding the result to the nearest
				$10.
						.
			103.Exclusion of the
			 earned income tax credit (eitc) from financial aid determinationsSection 480(b) of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1087vv(b)) is amended—
				(1)by striking paragraph (8); and
				(2)by redesignating paragraphs (9) through
			 (14) as paragraphs (8) through (13), respectively.
				104.Nontraditional
			 Students Demonstration ProgramTitle IV of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1070 et seq.) is amended by adding at the end the following:
				
					INONTRADITIONAL
				STUDENTS DEMONSTRATION PROGRAM
						499.Nontraditional
				Students Demonstration Program
							(a)PurposeIt is the purpose of this section—
								(1)to allow demonstration programs that are
				strictly monitored by the Department to test the effectiveness of providing
				expanded financial assistance under this title to less than half-time students
				for not more than 3 terms over the duration of the students’ course of study,
				and to students in compressed, modular, or other alternative schedules;
								(2)to increase graduation rates of
				nontraditional students by enabling the nontraditional students to stay
				continuously enrolled during periods when the nontraditional students must
				temporarily attend college less than half-time; and
								(3)to increase graduation rates of
				nontraditional students by enabling the nontraditional students to enroll in
				programs with compressed, modular, or other alternative schedules that allow
				the nontraditional students to better balance work, family, and school.
								(b)Demonstration
				Program Authorized
								(1)In
				generalIn accordance with
				the provisions of subsection (d), the Secretary is authorized to select
				institutions of higher education, systems of institutions of higher education,
				or consortia of institutions of higher education for voluntary participation in
				the Nontraditional Students Demonstration Program. Such program shall provide
				participating institutions, consortia, or systems with waivers, as described in
				paragraph (2), that provide the ability to offer expanded financial
				assistance—
									(A)to less than half-time students who have
				completed not less than 1 term of coursework, for not more than 3 terms over
				the duration of the students’ course of study; and
									(B)to students enrolled in programs with
				compressed, modular, or other alternative schedules.
									(2)Waivers
									(A)Less than
				half-time studentsThe
				Secretary is authorized to waive, for any institution of higher education,
				system of institutions of higher education, or consortium of institutions of
				higher education participating in the Nontraditional Students Demonstration
				Program, the requirements of section 472 that relate to limiting the definition
				of the cost of attendance for less than half-time students, especially
				paragraphs (2) and (4) of such section, with the goal of allowing the
				institution, system, or consortium to use the same definition of the costs of
				attendance for less than half-time students as is used for students attending
				at least half-time.
									(B)Compressed,
				modular, or other flexible schedulesThe Secretary is authorized to waive for
				any institution of higher education, system of institutions of higher
				education, or consortium of institutions of higher education participating in
				the Nontraditional Students Demonstration Program, the requirements of
				subsection (a) or (b)(1) of section 481, except that no program shall be
				considered an eligible program under section 481 unless the program—
										(i)offers at least 300 clock hours of
				instruction, 8 semester hours, or 12 quarter hours, offered during a minimum of
				10 weeks; and
										(ii)is articulated with a certificate or degree
				program of not less than 1 year in length.
										(3)Eligible
				applicants
									(A)Eligible
				institutionsExcept as
				provided in subparagraph (B), an institution of higher education, a system of
				institutions of higher education, or a consortium of institutions of higher
				education shall be eligible to participate in the demonstration program
				authorized under this section only if the institution, each institution of
				higher education in the system, or each institution of higher education
				participating in the consortium, respectively—
										(i)is eligible to participate in programs
				under this title; and
										(ii)provides a program for which the
				institution of higher education awards an associate or bachelor’s
				degree.
										(B)ProhibitionAn institution of higher education
				described in section 102(a)(1)(C) shall not be eligible to participate in the
				demonstration program authorized under this section.
									(c)Application
								(1)In
				generalEach institution,
				system, or consortium desiring to participate in a demonstration program under
				this section shall submit an application to the Secretary at such time and in
				such manner as the Secretary may require. An institution, system, or consortium
				may apply for a waiver of a provision described in subsection (b)(2) (A) or
				(B), or both.
								(2)ContentsEach such application shall include—
									(A)a description of programs that have
				characteristics known to be effective for nontraditional students, which will
				be carried out in support of the waiver, including programs related to student
				financial aid counseling, academic support services, study skills courses,
				remedial courses, English as a Second Language courses, individual mentoring,
				skills assessment, addressing child care needs, and creating flexible course
				schedules;
									(B)a description of the statutory and
				regulatory requirements described in subsection (b)(2) for which a waiver is
				sought and the reasons for which the waiver is sought;
									(C)in the case of an institution, a system, or
				a consortium applying for a waiver of a provision described in subsection
				(b)(2)(A), a description of the less than half-time students to whom such
				expanded financial assistance will be offered;
									(D)in the case of an institution, a system, or
				a consortium applying for a waiver of a provision described in subsection
				(b)(2)(B), a description of the programs with compressed, modular, or other
				alternative schedules in which students in the demonstration program will be
				enrolled;
									(E)an assurance that the institution, system,
				or consortium will offer full cooperation with the ongoing evaluations of the
				demonstration program provided for in this section; and
									(F)such other information as the Secretary may
				require.
									(d)Selection
								(1)In
				generalFor the first 2 years
				of the demonstration program the Secretary is authorized to select for
				participation in the program not more than an aggregate of 50 institutions of
				higher education, systems of institutions of higher education, or consortia of
				institutions of higher education. For the third year of the demonstration
				program authorized under this section, not more than an aggregate of 70
				institutions, systems, or consortia, may participate in the demonstration
				program, if the Secretary determines that such expansion is warranted based on
				the evaluations and oversight conducted in accordance with subsections (f) and
				(g).
								(2)ConsiderationsIn selecting institutions, systems, or
				consortia to participate in the demonstration program in the first or
				succeeding years of the demonstration program, the Secretary shall take into
				account—
									(A)the number and quality of applications
				received;
									(B)the Department’s capacity to oversee and
				monitor the participation of each institution, system, or consortium;
									(C)an institution’s, system’s, or
				consortium’s—
										(i)financial responsibility;
										(ii)administrative capability;
										(iii)number of matriculated students enrolled
				less than half-time, or program or programs to be offered with compressed,
				modular, or other alternative schedules; and
										(iv)ability to offer programs that have
				characteristics known to be effective for nontraditional students, including
				programs that provide student financial aid counseling, academic support
				services, study skills courses, remedial courses, English as a Second Language
				courses, individual mentoring, and skills assessment, programs that address
				child care needs, and programs that create flexible course schedules;
				and
										(D)ensuring the participation of a diverse
				group of institutions, systems, and consortia with respect to size, mission,
				and geographic distribution.
									(e)NotificationThe Secretary shall make available to the
				public and to the Committee on Health, Education, Labor, and Pensions of the
				Senate and the Committee on Education and the Workforce of the House of
				Representatives a list of institutions, systems, or consortia selected to
				participate in the demonstration program authorized by this section. Such
				notice shall include a listing of the specific statutory and regulatory
				requirements waived for each institution, system, or consortium and a
				description of the students served or the types of alternative schedule courses
				offered.
							(f)Evaluations and
				Reports
								(1)EvaluationsThe Secretary shall evaluate the
				demonstration program authorized under this section on an annual basis. Such
				evaluations specifically shall review—
									(A)the extent to which each institution,
				system, or consortium participating in the demonstration program has met the
				goals set forth in its application to the Secretary, including the measures of
				program quality assurance;
									(B)the number and types of students
				participating in the less than half-time demonstration programs and in the
				alternative schedule programs, including the progress of participating students
				toward recognized certificates or degrees and the extent to which participation
				in such programs increased;
									(C)issues related to student financial
				assistance for less than half-time enrollment;
									(D)issues related to student financial
				assistance for students in compressed, modular, or other alternative schedule
				programs; and
									(E)the extent to which persistence or
				completion increased or decreased for students in the demonstration program as
				compared to a comparable group of students.
									(2)ReportsNot later than 30 months after the first
				waiver is authorized under this section, the Secretary shall report to the
				Committee on Health, Education, Labor, and Pensions of the Senate and the
				Committee on Education and the Workforce of the House of Representatives with
				respect to—
									(A)the evaluations of the demonstration
				program authorized under this section; and
									(B)any proposed statutory changes designed to
				enhance persistence and completion for students.
									(g)OversightIn conducting the demonstration program
				authorized under this section, the Secretary shall, on a continuing
				basis—
								(1)ensure the compliance of institutions,
				systems, and consortia participating in the demonstration program with the
				requirements of this title (other than the sections and regulations that are
				waived under subsection (b)(2)); and
								(2)provide technical
				assistance.
								.
			IISUPPORT SERVICES
			201.Strengthening
			 institutionsSection 311(c) of
			 the Higher Education Act of 1965 (20
			 U.S.C. 1057(c)) is amended—
				(1)by redesignating paragraph (12) as
			 paragraph (13); and
				(2)by inserting after paragraph (11) the
			 following:
					
						(12)The introduction of reforms in remedial
				education, including English language instruction, to customize remedial
				courses to student goals and help students move rapidly from remedial courses
				into core courses and through program
				completion.
						.
				202.Grants to increase
			 completion by improving remedial educationPart A of title III of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1057 et seq.) is amended by adding at the end the following:
				
					318.Grants to increase
				completion by improving remedial education
						(a)Authorization
				of ProgramFrom amounts
				appropriated under subsection (k), the Secretary shall award grants, on a
				competitive basis, to eligible institutions for the purposes of improving
				remedial education, including English language instruction, to customize
				remedial courses to student goals and help students move rapidly from remedial
				courses into core program courses and through program completion.
						(b)Definition of
				Eligible InstitutionIn this
				section, the term eligible institution means an institution of
				higher education (as defined in section 101(a)) in which not less than 35
				percent of the institution’s entering first-year students are enrolled in
				remedial courses to improve reading, writing, or mathematics.
						(c)ApplicationAn eligible institution seeking a grant
				under this section shall submit an application to the Secretary at such time,
				in such manner, and containing such information as the Secretary may
				require.
						(d)Priority for
				Replication of Proven PracticesThe Secretary shall give priority to
				applications that propose to replicate practices that have proven effective
				with adults.
						(e)Peer
				ReviewThe Secretary shall
				convene a peer review process to review applications for grants under this
				section and to make recommendations to the Secretary regarding the selection of
				grantees.
						(f)Mandatory
				ActivityAn eligible
				institution that receives a grant under this section shall use the grant funds
				to create bridge programs that customize remedial adult education, English as a
				Second Language, or remedial education curricula to the content of the
				certificate or degree programs or clusters of programs in which remedial
				education students enroll.
						(g)Permissible
				ActivitiesAn eligible
				institution that receives a grant under this section may use the grant funds to
				carry out the following:
							(1)Designing and implementing innovative ways
				to improve retention in and completion of remedial education courses, such as
				enrolling students in cohorts, providing counseling, and giving small, material
				incentives for attendance and performance.
							(2)Redesignating class schedules to meet the
				needs of working adults, through modular, compressed, repeated, or other
				alternative schedules.
							(3)Improving the quality of teaching in
				remedial courses through professional development, reclassification of such
				teaching positions, or other means the eligible institution determines
				appropriate.
							(4)Any other activities the eligible
				institution and the Secretary determine will promote retention of and
				completion by students attending eligible institutions.
							(h)Grant
				PeriodGrants made under this
				section shall be for a period of not less than 36 months and not more than 60
				months.
						(i)Technical
				AssistanceThe Secretary
				shall enter into a contract with a private entity to provide such technical
				assistance to grantees under this section as the Secretary determines
				appropriate.
						(j)EvaluationThe Secretary shall conduct an evaluation
				of program impacts under the demonstration program, and shall disseminate to
				the public the findings from the evaluation and information on best practices.
				The Secretary is encouraged to partner with other funders, such as private
				foundations, to allow for use of a random assignment evaluation in at least one
				of the demonstration sites.
						(k)Authorization
				of AppropriationsThere are
				authorized to be appropriated to carry out this section $50,000,000 for fiscal
				year 2007 and each of the 5 succeeding fiscal years, of which an aggregate of
				not more than 5 percent may be used to carry out subsections (i) and
				(j).
						.
			203.Federal Trio
			 ProgramsSection 402A of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1070a–11) is amended—
				(1)in subsection (b)—
					(A)in paragraph (3)—
						(i)in subparagraph (A), by striking
			 $170,000 and inserting $190,000;
						(ii)in subparagraph (B), by striking
			 $180,000 and inserting $200,000; and
						(iii)in subparagraph (C), by striking
			 $190,000 and inserting $220,000; and
						(B)by adding at the end the following:
						
							(4)Increases
								(A)In
				generalThe amount of any
				funding increase described in subparagraph (B) shall be used in part to help
				first year students by assigning counselors to the students so that there is
				consistency and continuity in the academic and career advice the students
				receive.
								(B)Funding
				increasesThe funding
				increase referred to in subparagraph (A) is—
									(i)in the case of a program authorized by
				section 402D, the amount by which the individual grant exceeds $170,000;
				and
									(ii)in the case of a program authorized by
				section 402F, the amount by which the individual grant exceeds
				$180,000.
									;
				and
					(2)in subsection (f), by striking the first
			 sentence and inserting the following: For the purpose of making grants
			 and contracts under this chapter, there are authorized to be appropriated
			 $1,250,000,000 for fiscal year 2007 and such sums as may be necessary for each
			 of the 5 succeeding fiscal years..
				204.Student support
			 servicesSection 402D(b)(2) of
			 the Higher Education Act of 1965 (20
			 U.S.C. 1070a–14(b)(2)) is amended to read as follows:
				
					(2)consistent, individualized personal,
				career, and academic counseling provided by assigned
				counselors;
					.
			205.Educational
			 opportunity centersSection
			 402F(b)(6) of the Higher Education Act of
			 1965 (20 U.S.C. 1070a–16(b)(6)) is amended to read as
			 follows:
				
					(6)consistent, individualized personal,
				career, and academic counseling provided by an assigned counselor during the
				admissions process that may be continued throughout students’ undergraduate
				enrollment;
					.
			206.Early intervention
			 and college awareness programSection 404A(b) of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1070a–21(b)) is amended—
				(1)in paragraph (1), by inserting 6
			 year after shall make;
				(2)in paragraph (2), by amending subparagraph
			 (B) to read as follows:
					
						(B)ensure that students served under this
				chapter on the day before the date of enactment of the Nontraditional Student
				Success Act continue to receive assistance through the completion of secondary
				school and at least through the first year of attendance at a postsecondary
				education institution.
						;
				and
				(3)by adding at the end the following:
					
						(3)Current
				granteesAn eligible entity
				that has received an award under this section, has performed successfully, and
				still has need for an award may apply for an additional award under this
				section.
						.
				207.Gear UP cohort
			 requirementSection
			 404B(g)(1)(B) of the Higher Education Act of
			 1965 (20 U.S.C. 1070a–22(g)(1)(B)) is amended to read as
			 follows:
				
					(B)ensure that the services are provided
				through the 12th grade and through the first year of attendance at a
				postsecondary education institution to students in the participating grade
				level.
					.
			208.Early
			 interventionSection 404D of
			 the Higher Education Act of 1965 (20
			 U.S.C. 1070a–24) is amended—
				(1)in subsection (b)(2)(A), by amending the
			 matter preceding clause (i) to read as follows:
					
						(A)Providing eligible students in preschool
				through grade 12 and through the first year of attendance at a postsecondary
				education institution with a continuing system of mentoring and advising
				that—
						;
				and
				(2)in subsection (c), by amending the matter
			 preceding paragraph (1) to read as follows:
					
						(c)Priority
				StudentsFor eligible
				entities not using a cohort approach, the eligible entity shall treat as
				priority students any student in the preschool through grade 12 and through the
				first year of attendance at a postsecondary education institution who is
				eligible—
						.
				209.Authorization of
			 appropriationsSection 404H of
			 the Higher Education Act of 1965 (20
			 U.S.C. 1070a–28) is amended by striking $200,000,000 for fiscal year
			 1999 and such sums as may be necessary for each of the 4 succeeding fiscal
			 years and inserting $500,000,000 for fiscal year 2007 and such
			 sums as may be necessary for each of the 5 succeeding fiscal
			 years.
			210.Child Care Access
			 Means Parents in School programSection 419N(g) of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1070e(g)) is amended by striking $45,000,000 for fiscal year
			 1999 and inserting $75,000,000 for fiscal year
			 2007.
			211.Increased awareness
			 of financial aid availabilityPart G of title IV of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1088 et seq.) is amended by adding at the end the following:
				
					493C.Increased awareness
				of financial aid availabilityThe Secretary, in consultation with the
				Secretary of Commerce, the Secretary of Health and Human Services, and the
				Secretary of Labor, shall establish a website and brochures for providing
				outreach about financial aid and education tax credits. The outreach shall
				target employers, one-stop centers, Head Start centers, and other locations the
				Secretary of Education determines
				appropriate.
					.
			212.Hispanic-serving
			 institutionsSection 503(b) of
			 the Higher Education Act of 1965 (20
			 U.S.C. 1101b(b)) is amended—
				(1)by redesignating paragraph (14) as
			 paragraph (15); and
				(2)by inserting after paragraph (13) the
			 following:
					
						(14)The introduction of reforms in remedial
				education, including English language instruction, to customize remedial
				courses to student goals and help students move rapidly from remedial courses
				into core courses and through program
				completion.
						.
				213.Fund for the
			 improvement of postsecondary educationSection 741(a) of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1138(a)) is amended—
				(1)in paragraph (7), by striking
			 and after the semicolon;
				(2)in paragraph (8), by striking the period
			 and inserting ; and; and
				(3)by adding at the end the following:
					
						(9)the introduction of reforms in remedial
				education, including English language instruction, to customize remedial
				courses to student goals and help students move rapidly from remedial courses
				into core courses and through program
				completion.
						.
				214.Amendments to
			 special programs for students whose families are engaged in migrant and
			 seasonal farmworkSection 418A
			 of the Higher Education Act of 1965
			 (20 U.S.C. 1070d–2) is amended—
				(1)in subsection (b)(8), by inserting
			 such as childcare and transportation, after supportive
			 services,; and
				(2)in subsection (h)—
					(A)in paragraph (1), by striking
			 $15,000,000 for fiscal year 1999 and such sums as may be necessary for
			 each of the 4 succeeding fiscal years and inserting $75,000,000
			 for fiscal year 2007 and such sums as may be necessary for each of the 5
			 succeeding fiscal years; and
					(B)in paragraph (2), by striking
			 $5,000,000 for fiscal year 1999 and such sums as may be necessary for
			 each of the 4 succeeding fiscal years and inserting $75,000,000
			 for fiscal year 2007 and such sums as may be necessary for each of the 5
			 succeeding fiscal years.
					IIILIFETIME LEARNING CREDIT
			301.Improvement of
			 Lifetime Learning credit
				(a)In
			 General
					(1)Increase in
			 amountSection 25A(c)(1) of
			 the Internal Revenue Code of 1986 (relating to lifetime learning credit) is
			 amended—
						(A)by striking 20 percent and
			 inserting 50 percent,
						(B)by striking qualified tuition and
			 related expenses and inserting qualified higher education
			 expenses, and
						(C)by striking $10,000 ($5,000 in the
			 case of taxable years beginning before January 1, 2003) and inserting
			 $4,000.
						(2)Qualified
			 higher education expensesSection 25A(f) of such Code (relating to
			 definitions) is amended by inserting at the end the following new
			 paragraph:
						
							(3)Qualified
				higher education expensesThe
				term qualified higher education expenses means, with respect to
				any individual described in clause (i), (ii), or (iii) of paragraph
				(1)(A)—
								(A)tuition, books, supplies, and equipment
				required for the enrollment or attendance at an eligible educational
				institution,
								(B)in the case of an individual with special
				needs, expenses for special needs services which are incurred in connection
				with such enrollment or attendance,
								(C)expenses for child care which are incurred
				in connection with such enrollment or attendance, and
								(D)expenses for food, shelter, and other
				living expenses which are incurred during the period of such enrollment or
				attendance.
								With respect to expenses described in
				subparagraph (D), only the first $250 of such expenses for any month shall be
				taken into
				account..
					(3)Conforming
			 amendmentsParagraphs (1),
			 (2), (3), and (4) of section 25A(g) of such Code are each amended by inserting
			 and qualified higher education expenses after qualified
			 tuition and related expenses each place it appears.
					(b)Effective
			 DateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2005.
				302.Refundability of
			 Lifetime Learning credit
				(a)Refundable
			 Credit
					(1)In
			 generalSection 25A of the
			 Internal Revenue Code of 1986 is amended by redesignating subsection (i) as
			 subsection (j) and by inserting after subsection (h) the following new
			 subsection:
						
							(i)Portion of
				Credit Refundable
								(1)In
				generalThe aggregate credits
				allowed to a taxpayer under subpart C shall be increased by the amount of the
				credit allowed under this section by reason of subsection (a)(2) without regard
				to this subsection and the limitation under section 26(a).
								(2)No double
				benefitThe amount of the
				credit allowed under this subsection shall not be treated as a credit allowed
				under this subpart and shall reduce the amount of the credit otherwise
				allowable under subsection (a) without regard to section
				26(a).
								.
					(2)Conforming
			 amendmentParagraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting before
			 the period or from section 25A(i) of such Code.
					(b)Effective
			 DateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2005.
				303.Advance payment of
			 Lifetime Learning credit
				(a)In
			 GeneralChapter 77 of the
			 Internal Revenue Code of 1986 (relating to miscellaneous provisions) is amended
			 by redesignating section 7528 as section 7529 and inserting after section 7527
			 the following new section:
					
						7528.Advance payment of
				Lifetime Learning credit
							(a)General
				RuleNot later than August 1,
				2006, the Secretary shall establish a program for making payments on behalf of
				certified individuals to eligible educational institutions.
							(b)Limitation on
				Advance Payments During any Taxable YearThe Secretary may make payments under
				subsection (a) only to the extent that the total amount of such payments made
				on behalf of any individual during the taxable year does not exceed an amount
				equal to 50 percent of so much of the qualified higher education expenses paid
				with respect to such individual as does not exceed $4,000 for such year. For
				purposes of this section, qualified higher education expenses taken into
				account with respect to any individual shall be reduced—
								(1)by the amount of qualified tuition and
				related expenses taken into account under section 25A(b) (if any), and
								(2)under rules similar to the rules under
				section 25A(g)(2).
								(c)Certified
				IndividualFor purposes of
				this section, the term certified individual means any individual
				for whom a qualified education costs credit eligibility certificate is in
				effect.
							(d)Qualified
				Education Costs Credit Eligibility CertificateFor purposes of this section, the term
				qualified education costs credit eligibility certificate means a
				written statement that an individual has incurred costs which are qualified
				higher education expenses.
							(e)Other
				Definitions and Special Rules
								(1)DefinitionsAny term used in this section which is also
				used in section 25A shall have the meaning given such term in section
				25A.
								(2)RulesExcept as otherwise provided in this
				section, payments made under subsection (a) shall be subject to rules similar
				to the rules of section
				25A.
								.
				(b)Coordination of
			 Lifetime Learning Credit With Advanced PaymentSection 25A of the Internal Revenue Code of
			 1986, as amended by section 302, is amended by redesignating subsection (j) as
			 subsection (k) and by inserting after subsection (i) the following new
			 subsection:
					
						(j)Coordination
				With Advance Payment
							(1)Recapture of
				excess advance payments
								(A)In
				generalIf any payment is
				made to an eligible educational institution on behalf of an individual under
				section 7528 during any calendar year, then the tax imposed by this chapter on
				the applicable taxpayer for the last taxable year beginning in such calendar
				year shall be increased by the aggregate amount of such payments.
								(B)Applicable
				taxpayerFor purposes of
				subparagraph (A), the applicable taxpayer is—
									(i)such individual, or
									(ii)in the case a taxpayer who is allowed a
				deduction with respect to such individual under section 151(c), such
				taxpayer.
									(2)Reconciliation
				of payments advanced and credit allowedAny increase in tax under paragraph (1)
				shall not be treated as tax imposed by this chapter for purposes of determining
				the amount of any credit (other than the credit allowed by subsection (a))
				allowable under this part and subpart
				C.
							.
				(c)Disclosure of
			 Return Information for Purposes of Carrying Out a Program for Advance Payment
			 of Lifetime Learning Credit
					(1)In
			 generalSubsection (l) of
			 section 6103 of the Internal Revenue Code of 1986 (relating to disclosure of
			 returns and return information for purposes other than tax administration) is
			 amended by adding at the end the following new paragraph:
						
							(21)Disclosure of
				return information for purposes of carrying out a program for advance payment
				of lifetime learning creditThe Secretary may disclose to educational
				institutions for any certified individual (as defined in section 7528(c))
				return information with respect to such certified individual only to the extent
				necessary to carry out the program established by section 7528 (relating to
				advance payment of Lifetime Learning
				credit).
							.
					(2)Procedures and
			 recordkeeping related to disclosuresSubsection (p) of such section is
			 amended—
						(A)in paragraph (3)(A) by striking or
			 (18) and inserting (18), or (21), and
						(B)in paragraph (4) by striking or
			 (20) and inserting (20), or (21) each place it
			 appears.
						(3)Unauthorized
			 inspection of returns or return informationSection 7213A(a)(1)(B) of such Code is
			 amended by striking (l)(18) or (n) and inserting (l)(18),
			 (l)(19), or (n).
					(d)Information
			 Reporting
					(1)In
			 generalSubpart B of part III
			 of subchapter A of chapter 61 of the Internal Revenue Code of 1986 (relating to
			 information concerning transactions with other persons) is amended by inserting
			 after section 6050T the following new section:
						
							6050U.Returns relating
				to Lifetime Learning credit
								(a)Requirement of
				ReportingEvery person who is
				entitled to receive payments for any month of any calendar year under section
				7528 (relating to advance payment of Lifetime Learning credit) with respect to
				any certified individual (as defined in section 7528(c)) shall, at such time as
				the Secretary may prescribe, make the return described in subsection (b) with
				respect to each such individual.
								(b)Form and Manner
				of ReturnsA return is
				described in this subsection if such return—
									(1)is in such form as the Secretary may
				prescribe, and
									(2)contains—
										(A)the name, address, and TIN of each
				individual referred to in subsection (a),
										(B)the amount entitled to be received for each
				year with respect to such individual under section 7528, and
										(C)such other information as the Secretary may
				prescribe.
										(c)Statements To
				Be Furnished to Individuals With Respect to Whom Information Is
				RequiredEvery person
				required to make a return under subsection (a) shall furnish to each individual
				whose name is required to be set forth in such return a written statement
				showing—
									(1)the name and address of the person required
				to make such return and the phone number of the information contact for such
				person, and
									(2)the information required to be shown on the
				return with respect to such individual.
									The written statement required under
				the preceding sentence shall be furnished on or before January 31 of the year
				following the calendar year for which the return under subsection (a) is
				required to be
				made..
					(2)Assessable
			 penalties
						(A)Subparagraph (B) of section 6724(d)(1) of
			 such Code (relating to definitions) is amended by redesignating clauses (xii)
			 through (xviii) as clauses (xiii) through (xiv), respectively, and by inserting
			 after clause (xi) the following new clause:
							
								(xii)section 6050U (relating to returns relating
				to Lifetime Learning
				credit),
								.
						(B)Paragraph (2) of section 6724(d) of such
			 Code is amended by striking or at the end of subparagraph (AA),
			 by striking the period at the end of subparagraph (BB) and inserting ,
			 or, and by adding after subparagraph (BB) the following new
			 subparagraph:
							
								(CC)section 6050U (relating to returns relating
				to Lifetime Learning
				credit).
								.
						(e)Clerical
			 Amendments
					(1)Advance
			 paymentThe table of sections
			 for chapter 77 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new item:
						
							
								Sec. 7528. Advance payment of
				Lifetime Learning
				credit.
							
							.
					(2)Information
			 reportingThe table of
			 sections for subpart B of part III of subchapter A of chapter 61 of such Code
			 is amended by inserting after the item relating to section 6050T the following
			 new item:
						
							
								Sec. 6050U. Returns relating to
				Lifetime Learning
				credit.
							
							.
					(f)Effective
			 DateThe amendments made by
			 this section shall take effect on the date of the enactment of this Act.
				
